ITEMID: 001-78443
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF SNEGON v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Preliminary objection allowed (exhaustion);Violation of Art. 6-1;Not necessary to examine Art. 13;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1965 and lives in Kysucké Nové Mesto. He is a self-employed food products wholesaler.
5. In May 1993 an article was published in several papers about a salmonella epidemic suggesting that it had had its origin in dried milk which had been produced by the applicant.
6. On 4 August 1993 the applicant brought an action in the Čadca District Court (Okresný súd) for protection of personal integrity against four publishers, the Slovakian Press Agency, two of his business partners and a research institute. He claimed that the published information was untrue in so far as it concerned him and that it caused damage to his business interests. He sought compensation in the amount of 180,000 Slovakian korunas (SKK).
7. On 9 August 1993 the District Court held a hearing following which, on the same day, it decided to transfer the case to the Banská Bystrica Regional Court (Krajský súd) for reasons of jurisdiction.
8. On 20 October 1993 the applicant submitted correct addresses for two of the defendants. The decision to transfer the case was then served on these defendants and became final on 24 February 1994.
9. On 9 March 1994 the Regional Court requested that the applicant pay court fees which he did on 5 April 1994.
10. The Regional Court subsequently sought the defendants’ observations in reply and, on 9 May 1994, the applicant withdrew his claim in respect of one of them.
11. On 27 June 1994 the Regional Court held a hearing which was adjourned with a view to obtaining further information including a case file with the Považská Bystrica District Court in a criminal case.
12. On 21 September 1994 the applicant extended the action in that he requested that an apology be published and that he be paid SKK 1 million in damages.
13. On 29 September 1994 the Regional Court requested the applicant to pay court fees for his extended claim, which he did on 4 October 1994.
14. On 6 October 1994 the Považská Bystrica District Court requested that the above-mentioned criminal file be returned to it because it was needed in connection with a different criminal case. The Regional Court returned the case file on 10 November 1994 but requested that it be given back as soon as possible since it was still needed in connection with the applicant’s case. The Regional Court reiterated the request on 8 February 1995 and, in response, it was informed that the case file in question was in fact with the criminal division of the Regional Court on appeal in the second of the criminal cases mentioned above.
15. Between 2 June 1995 and 5 June 1996 the Regional Court held 4 hearings 3 of which were adjourned in order to obtain further evidence. On each occasion 3 or more of the defendants had been absent.
16. In the meantime, on 14 December 1995 the Regional Court decided to return a part of the court fees to the applicant on the ground that he had reduced the scope of his claim for damages to SKK 500,000.
17. On 7 June 1996 the Regional Court delivered a judgment ordering one of the defendants to pay the applicant SKK 90,000, dismissing the action in respect of four defendants and discontinuing the proceedings in respect of the remaining two defendants.
18. Both the applicant and the defendant who had been ordered to pay damages appealed on the ground that the operative part of the written judgment did not correspond to the judgment which the court had given orally.
19. On 14 November 1996 the Regional Court ordered the applicant to pay the court fees for his appeal and, on 10 February 1998, it delivered two separate decisions by which it corrected errors in the costs order and in the judgment of 7 June 1996.
20. On 23 December 1998 the Supreme Court quashed the judgment of 7 June 1996 as being incomprehensible and lacking adequate reasons, which made it impossible to review it. The Supreme Court observed that the rectification decision of 10 February 1998 had changed the substance of the contested judgment, which was procedurally impermissible. The case was remitted to the Regional Court for re-examination.
21. The applicant then withdrew the action in so far as it concerned 5 of the defendants and maintained it in respect of 2 defendants.
22. On 20 September 1999 the Regional Court held a hearing following which, on the same day, it ordered each of the remaining defendants to pay the applicant SKK 50,000 in damages and dismissed the remainder of his claim. The applicant and one of the defendants appealed.
23. On 3 May 2000 the Regional Court dismissed the applicant’s petition for an exemption from the obligation to pay court fees for his appeal.
24. On 19 December 2000 the Supreme Court quashed both the judgment of 20 September 1999 and the decision of 3 May 2000 on court fees. It held that the Regional Court had failed to give comprehensible reasons for the amount of damages to be paid to the applicant and that it had failed to establish adequately the facts relevant for the decision on court fees.
25. On 28 September 2001 and 14 January 2002 the Regional Court held hearings. Following the latter hearing, on the same day it exempted the applicant from the obligation to pay court fees, ordered one of the defendants to pay the applicant SKK 10,000 in damages and dismissed the remainder of the claim. The parties waived their right of appeal and the judgment became final and binding on 6 February 2002.
26. On 12 February 2003 the applicant complained of the length of the proceedings to the Constitutional Court (Ústavný súd) under Article 127 of the Constitution.
27. On 26 February 2003 the Constitutional Court rejected the complaint as having been lodged after the expiry of the twomonth time-limit laid down in the Constitutional Court Act.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
